ODOM, Judge
(concurring).
I concur in the affirmance of this case. However, I do not agree that Fry v. State, Tex.Cr.App., 493 S.W.2d 758, is controlling.
*722In the instant case, unlike Fry v. State, supra, there was consent to search. The evidence is undisputed that appellant “nodded his head up and down” when asked by the officers if he would allow them to search the trunk of his car. Therefore, the appellant, having consented to the search, cannot now complain. Cf. Stephenson v. State, Tex.Cr.App., 494 S.W.2d 900; DeVoyle v. State, Tex.Cr.App., 471 S.W.2d 77. See also Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854.
I concur.
ROBERTS, J., joins in this concurrence.